       Case 3:20-cv-00715-CWR-FKB Document 1 Filed 11/05/20 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

ELLEN THOMAS                                                                          PLAINTIFF

VS.                                                                     3:20-cv-715-CWR-FKB
                                                      CIVIL ACTION NO. _________________

WALMART STORES EAST, L.P.;
JONATHAN “LUKE” CARROLL, STORE MANAGER;
AND JOHN AND JANE DOES 1-5                                                         DEFENDANTS

                                    NOTICE OF REMOVAL

       COMES NOW, the proper Walmart entity, Wal-Mart Stores East, LP (“Walmart”), by and

through counsel, without waiving any objections to venue or any other defenses, including any Rule

12(b) defenses, and files this Notice of Removal of this action from the County Court of Hinds

County, Mississippi, to the United States District Court for the Southern District of Mississippi,

Northern Division, and, in support hereof, would show unto this Court the following:

                                          COMPLAINT

       1.      On August 20, 2020, Ellen Thomas (“Plaintiff”) filed a Complaint against Walmart

in the County Court of Hinds County, Mississippi, this being Cause No. 20-2991. See Ex. A,

Complaint.

       2.      In the Complaint, Plaintiff alleges she “tripped on a dryer sheet” as she was walking

inside Walmart Store 0903 located in Jackson, Mississippi. Id. at 2. She claims she fell and landed

on the right side of her body (id.) and that she sustained injuries to her back, ankle, and knee, and

a gash to her arm (id.). Further, in the Complaint, Plaintiff seeks an unspecified amount of damages

for past and future physical pain and suffering; past and future mental and emotional pain and

suffering and distress; past and future medical bills; past and future loss of enjoyment of life; and


                                            Page 1 of 9
       Case 3:20-cv-00715-CWR-FKB Document 1 Filed 11/05/20 Page 2 of 9




“other damages.” Id. However, Plaintiff has now established through her responses to Walmart’s

requests for admission (hereto attached as Exhibit B) that the amount in controversy exceeds

$75,000. In addition, as discussed in more detail herein below, complete diversity exists in this case.

Consequently, this Court has jurisdiction.

       I.      PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN MET.

               A.      This Case is Properly Removable.

       3.      This case is properly removable to this Court pursuant to 28 U.S.C. § 1441(a), which

provides in pertinent part as follows:

       Except as otherwise expressly provided by Act of Congress, [1] any civil action
       brought in a state court of which the district courts of the United States have original
       jurisdiction, [2] may be removed by the defendant or the defendants, to the District
       Court of the United States for the district or division embracing the place where such
       action is pending. . . .

28 U.S.C. § 1441(a) (emphasis added).

       4.      As will be explained in more detail below, this Court has original jurisdiction

(diversity jurisdiction) of this case, pursuant to 28 U.S.C. § 1332(a), as amended, which provides

in pertinent part as follows:

               a.      The district court shall have original jurisdiction of all civil actions
       where the matter in controversy exceeds the sum or value of $75,000.00, exclusive
       of interest and cost, and is between –
                       (1)     citizens of different States. . . .

28 U.S.C. § 1441(a).

       5.      Additionally, the United States District Court for the Southern District of Mississippi,

Northern Division, is the district and division embracing the location of the state court where this

suit is currently pending.



                                             Page 2 of 9
       Case 3:20-cv-00715-CWR-FKB Document 1 Filed 11/05/20 Page 3 of 9




                B.      This Removal is Timely.

        6.      Pursuant to 28 U.S.C. §1446 (b), a notice of removal can be filed within thirty (30)

days after receipt “through service or otherwise, a copy of an . . . other paper from which it may first

be ascertained that the case is one which is or has become removable. . . . ” 28 U.S.C. §1446 (b)

(emphasis added).

        7.      Plaintiff’s responses to requests for admission, which were filed on October 6, 2020

(see Exhibit C, Notice of Service), is the “other paper” from which Walmart first ascertained that

the amount in controversy has been met and that this case is removable based on diversity

jurisdiction.

        8.      Since Walmart is removing this case within thirty days of October 6, 2020, this

removal is timely.

                C.      Required Documents Have Been Attached and Notice Has Been Given to
                        the Clerk.

        9.      Pursuant to 28 U.S.C. § 1446(a), copies of process, pleadings and orders served on

Walmart are attached hereto collectively as Exhibit D.

        10.     Pursuant to Rule 5(b) of the Local Uniform Civil Rules, a true and correct copy of

the entire state court file will be timely filed within fourteen (14) days of the date of removal.

        11.     Additionally, contemporaneous with the filing of this Notice of Removal, Walmart

will file a copy of the same with the Clerk of the County Court of Hinds County, Mississippi, in

accordance with 28 U.S.C. §1446(d).

        II.     DIVERSITY JURISDICTION EXISTS

                A.      Diversity of Citizenship Exists.



                                             Page 3 of 9
       Case 3:20-cv-00715-CWR-FKB Document 1 Filed 11/05/20 Page 4 of 9




       12.     Plaintiff is a citizen of Texas. See Ex. A, at 1.

       13.     Wal-Mart Stores East, LP is and was a Delaware limited partnership with its principal

place of business in Arkansas. WSE Management, LLC is the sole general partner of Wal-Mart

Stores East, LP, and WSE Investment, LLC is the sole limited partner of Wal-Mart Stores East, LP.

WSE Management, LLC and WSE Investment, LLC are and were Delaware limited-liability

companies, with their principal places of business in Arkansas. Wal-Mart Stores East, LLC is the

sole member of both WSE Management, LLC and WSE Investment, LLC. Wal-Mart Stores East,

LLC is and was an Arkansas limited-liability company, with its principal place of business in

Arkansas. Wal-Mart Stores, Inc. is the sole member of Wal-Mart Stores East, LLC. Wal-Mart

Stores, Inc. is and was a Delaware corporation, with its principal place of business in Arkansas.

       14.     Moreover, “John Doe defendants cannot be considered for purposes of removal.”

Smith v. Canadian Nat./Illinois Cent. R.R., No. 02;06CV212-P-A, 2007 WL 986876, at *1 (N.D.

Miss. Mar. 29, 2007).

               B.       Jonathan “Luke” Carroll Has Been Fraudulently Joined.

       15.     Defendant Jonathan “Luke” Carroll (“Carroll”) is a citizen of Mississippi. However,

he has been fraudulently joined as a defendant and, as such, he should not be considered for purposes

of determining whether there is complete diversity.

       16.     A resident defendant is fraudulently joined for purposes or preventing removal when

there is no “reasonable basis for predicting that state law would allow recovery” against the non-

diverse defendant. Badon v. RJR Nabisco, Inc., 236 F.3d 282, 286 and n. 4 (5th Cir. 2000); see also,

Travis v. Irby, 326 F.3d 644, 647 (5th Cir. 2003). To determine whether there is a reasonable basis

for predicting that state law would allow recovery against a non-diverse defendant, courts utilize the


                                            Page 4 of 9
       Case 3:20-cv-00715-CWR-FKB Document 1 Filed 11/05/20 Page 5 of 9




following test:

                  The court may conduct a Rule 12(b)(6)-type analysis, looking initially
                  at the allegations of the complaint to determine whether the complaint
                  states a claim under state law against the in-state defendant.
                  Ordinarily, if a plaintiff can survive a 12(b)(6) challenge, there is no
                  improper joinder. That said, there are cases, hopefully few in number,
                  in which a plaintiff has stated a claim, but has misstated or omitted
                  discrete facts that would determine the propriety of joinder. In such
                  cases, the district court may, in its discretion, pierce the pleadings and
                  conduct a summary inquiry.

Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Ci. 2004); see also Crawford v. Charles

Schwab & Co., Inc., 2009 U.S. Dist. LEXIS 101598, *10 (N.D. Tex. Oct. 30, 2009).

        17.       The Rule 12(b)(6)-type analysis requires the court to determine whether the plaintiff

has "'pleaded enough facts to state a claim to relief that is plausible on its face.'" Crawford, 2009

U.S. Dist. LEXIS 101598 at *10 (quoting In re Katrina Canal Breach Litigation, 495 F.3d 191 (5th

Cir. 2007) (quoting Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 570 (2007), cert. denied,

552 U.S. 1182 (2008)). A complaint will not survive the Rule 12(b)(6)-type analysis if it "'tenders

naked assertions devoid of further factual enhancement.'" Id. quoting Ashcroft v. Iqbal, 129 S.

Ct.1937, 1949 (2009). Furthermore, "'[c]onclusory or generic allegations of wrongdoing on the part

of the non-diverse defendant are not sufficient to show that the defendant was not improperly

joined.'" Id. (quoting Randle v. SmithKline Beecham Corp., 338 F. Supp. 2d 704, 708 (S.D. Miss.

2004). Thus, to survive a Rule 12(b)(6)-type inquiry a plaintiff must plead "'factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.'" Id. (citing Iqbal, 129 S. Ct. at 1949).

        18.       Here, the Complaint alleges the incident that is the subject of this lawsuit occurred

“on or about June 11, 2017.” Ex. A, at 2 (emphasis added). However, the incident actually

                                                Page 5 of 9
         Case 3:20-cv-00715-CWR-FKB Document 1 Filed 11/05/20 Page 6 of 9




happened on July 11, 2019. The Complaint alleges that Carroll was employed as a Store Manager

for Walmart at the relevant time and that he took an incident report following the incident alleged

in this matter. However, Carroll was not the manager of the subject premises on either June 11,

2017, or July 11, 2019, as stated in his affidavit, hereto attached as Exhibit E:

         ... On June 11, 2017, I was not the Store Manager for Walmart Store 0903 located at
         2711 Greenway Drive in Jackson, Mississippi.

         ... Further, upon information and present belief, the actual date of the incident alleged
         by the plaintiff herein is July 11, 2019.

         ... On July 11, 2019, I was not the Store Manager for Walmart Store 0903 located at
         2711 Greenway Drive in Jackson, Mississippi.

         19.     Moreover, there is no evidence that Carroll, in any way, personally attributed to the

existence of the alleged hazardous condition referenced in Plaintiff’s Complaint. As such, Carroll

has been fraudulently joined in this action, and his residency should not prevent removal premised

on diversity jurisdiction. See, e.g., McConnell v. Funk, 2010 WL 1399849 (S.D. Miss. April 12,

2011).

                 B.      The Amount in Controversy Has Been Met.

         20.     Plaintiff’s responses to Walmart’s requests for admission establish that the amount-

in-controversy has been satisfied:

         2.    Admit that you would not accept any sum greater than $75,000.00 for any
         damages even if awarded by a jury.

         RESPONSE: Denied.

         4.      Admit that you will never seek a verdict from any jury hearing this action
         greater than $75,000.00.

         RESPONSE: Denied.



                                               Page 6 of 9
       Case 3:20-cv-00715-CWR-FKB Document 1 Filed 11/05/20 Page 7 of 9




       5. Admit that you will not seek a verdict in excess of $75,000.00 exclusive of
       interests and cost at the trial of this matter.

       RESPONSE: Denied.

Ex. B, at 1-2.

       21.       Thus, Plaintiff refused to admit that she would not accept a sum greater than $75,000

for any damages; that she would not seek a verdict greater than $75,000; and that she would not seek

a verdict in excess of $75,000 exclusive of interest and costs. Therefore, the amount-in-controversy

component of diversity jurisdiction has been met in this case, and removal is proper. Reed, CIV.A.

1:09CV84SA-JA, 2009 WL 3766693, at *1-2 (finding that removal was proper where the plaintiff

had denied a request for admission that asked her to “admit that [she would] not seek damages nor

[would she] execute on any judgment rendered in [her] favor against the defendants in excess of

$75,000, exclusive of interest and costs”); Holmes v. Citifinancial Mortgage Co., 436 F. Supp. 2d

829, 831-32 (N.D. Miss. 2006) (holding that where Plaintiff claimed $74,500 for all damages alleged

in his Complaint but did not submit an affidavit and binding stipulation agreement to that effect and

objected and/or refused to answer requests for admission that stated to a legal certainty that he would

not seek or accept damages in excess of $75,000, the defendant had met its burden of proving the

amount in controversy by a preponderance of the evidence); Fields v. Household Bank (SB), N.A.,

280 F. Supp. 2d 530, 531-32 (N.D. Miss. 2003) (finding that a defendant proves by a preponderance

of the evidence that the amount in controversy is greater than the jurisdictional amount where the

defendant requests that the plaintiff admit, through a request for admission, that she will not seek

more than the jurisdictional limit, and the plaintiff denies this request); Fields v. Beneficial Nat’l

Bank USA, No. 1:00CV64-S-A, 2000 WL 33907905, at *1 (N.D. Miss. June 7, 2000) (finding that



                                             Page 7 of 9
       Case 3:20-cv-00715-CWR-FKB Document 1 Filed 11/05/20 Page 8 of 9




the amount-in-controversy component of diversity jurisdiction had been met where the plaintiff had

failed to agree not to seek damages in excess of $75,000).

       22.     Walmart reserves its right to amend or supplement this Notice of Removal.

       23.     Walmart also reserves all affirmative defenses, including, but not limited to, Rule

12(b) and 8(c) defenses.

       WHEREFORE, PREMISES CONSIDERED, Walmart respectfully requests that this

Court proceed with the handling of this case as if it had been originally filed herein and that further

proceedings in the County Court of Hinds County, Mississippi, be hereby stayed.

       This the 5th day of November, 2020.

                                       Respectfully submitted,

                                       WALMART STORES EAST, L.P. and
                                       WAL-MART STORES EAST, LP


                                       By:
                                             Thomas M. Louis (MSB No. 8484)
                                             Dorissa S. Smith (MSB No. 104541)

OF COUNSEL:

WELLS, MARBLE & HURST, PLLC
Post Office Box 131
Jackson, Mississippi 39205-0131
Telephone: (601) 605-6900
Facsimile: (601) 605-6901
tlouis@wellsmarble.com
dsmith@wellsmarble.com




                                             Page 8 of 9
       Case 3:20-cv-00715-CWR-FKB Document 1 Filed 11/05/20 Page 9 of 9




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of this document was filed using the Court’s ECF system, which
should have automatically emailed a copy to:

      Carlos E. Moore, Esq.
      The Cochran Firm - Mississippi Delta
      Post Office Box 1487
      Grenada, MS 38902-1487
      cmoore@cochranfirm.com

      This the 5th day of November, 2020.



                                              Dorissa S. Smith




                                            Page 9 of 9
